DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 03/11/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 have been considered by the examiner.

Response to Arguments
Applicant’s amendments to the claims and arguments, see pages 10-14, filed 03/11/2022, with respect to independent claims 1, 11, 21 and 22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 11, the prior art of record, taken alone or in combination fails to teach, in conjunction with other limitations in the claim, a banknote path disposed in a space between the first banknote path plate and the second banknote path plate, wherein the first banknote path plate and the second banknote path plate each include a first angled end disposed at a first side of a width of the banknote path, wherein the first banknote path plate and the second banknote path plate each include a second angled end disposed at a second side of the width of the banknote path, wherein the first side and the second side of the width of the banknote path each open to an area wider than a central portion of the banknote path, and wherein the width of the banknote path is perpendicular to a banknote travel direction.

With respect to independent claim 21, the prior art of record, taken alone or in combination fails to teach, in conjunction with other limitations in the claim, wherein the at least one side area of a width of the banknote path includes a larger area than the center area of the banknote path such that another portion of the banknote extends beyond a width of the at least one banknote path plate, wherein the width of the banknote path and the width of the at least one banknote path plate are perpendicular to a banknote travel direction.

With respect to independent claim 22, the prior art of record, taken alone or in combination fails to teach, in conjunction with other limitations in the claim, an upper plate and a lower plate, wherein a width of the upper plate and a width of the lower plate each terminate at a location along a width of the banknote path such that a portion of
the banknote extends beyond the width of the upper plate and the width of the lower plate, wherein the width of the banknote path is perpendicular to a banknote travel direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887